Opinion to issue May 18, 2006












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00311
____________

JANIE MELENDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 5
Harris County, Texas
Trial Court Cause No. 1341303



 
MEMORANDUM  OPINION
          On March 28, 2006, appellant, Janie Melendez, gave written notice of appeal. 
 Two days later on March  30, 2006, appellant returned to court and stated that she
wished to withdraw this appeal.  The clerk’s record was filed on May 9, 2006.  The
record contains a docket sheet that provides “defendant appeared in open court and
withdrew her notice of appeal.”
          Appellant has not filed a written motion to withdraw the appeal in this Court. 
See Tex. R. App. P. 42.2(a).  However, given appellant’s expressed desire to forego
pursuit of her appeal, we conclude that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Taft and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).